DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 21 – 40 are pending.
Claims 1 – 20 are canceled.
Claims 21 – 40 are rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 23, 24, 25, 29, 30, 32, 33, 36, 37, 38 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 – 9 and 10 of U.S. Patent No. 10,239,808 (‘808). Although the claims at issue are not identical, they are not patentably distinct from each other.
Clams 21, 22, 23, 24, 25, 29, 30, 32, 33, 36, 37, 38 and 39 of the instantly claimed invention cover, inter alia, a method of removing one or more cannabis compounds from a cannabis oil, the method comprising: obtaining a column packed with a normal phase particulate; adding cannabis oil to the packed column; adding a primary eluent to the packed column, wherein the primary eluent added totals between 2 to 7 column volumes (CVs) or 4 to 6 CVs; after adding the primary eluent, adding a secondary eluent to the packed column; and collecting at least one eluate fraction from the secondary eluent, wherein the at least one eluate fraction comprises at least one cannabinoid.
Claims 1, 3 - 9 and 10 of the ‘808 cover, inter alia, a method of removing one or more cannabis compounds from a cannabis oil, the method comprising: obtaining a column packed with a stationary normal phase particulate, wherein the normal phase is a silica gel stationary phase particulate; adding cannabis oil to the packed column; adding a first eluent to the packed column, wherein the first eluent added totals between one and eleven column volumes (CYs). 2 to 7 CYs. or 4 to 6 CVs; adding a second eluent to the packed column; collecting at least two eluate fractions comprising one or more compounds; and evaporating solvent from at least a subset of the at least two fractions to form a composition.
The difference between ‘808 and the claimed inventions is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).  Nor does it amount to statutory double patenting.
For the above reasons Claims 21, 22, 23, 24, 25, 29, 30, 32, 33, 36, 37, 38 and 39 are not patentably distinct from claims 1, 3 - 9 and 10 of U.S. Patent No. 10,239,808.
Double Patenting
Claims 21 - 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4 - 11 of U.S. Patent No. 11,084,770 (‘770). Although the claims at issue are not identical, they are not patentably distinct from each other.
Clams 21 - 40 of the instantly claimed invention cover, inter alia, a method of removing one or more cannabis compounds from a cannabis oil, the method comprising: obtaining a column packed with a normal phase particulate; adding cannabis oil to the packed column; adding a primary eluent to the packed column, wherein the primary eluent added totals between 2 to 7 column volumes (CVs) or 4 to 6 CVs; after adding the primary eluent, adding a secondary eluent to the packed column; and collecting at least one eluate fraction from the secondary eluent, wherein the at least one eluate fraction comprises at least one cannabinoid.
Claims 1 and 4 – 11 of ‘770 cover, inter alia, a method of removing one or more cannabis compounds from a cannabis oil, the method comprising: obtaining a column packed with a particulate stationary phase; adding cannabis oil to the packed column; adding a primary eluent to the packed column, wherein the primary eluent added totals between one and eleven column volumes; after adding the primary eluent, adding a secondary eluent to the packed column; and collecting at least one eluate fraction from the secondary eluent, wherein the at least one eluate fraction comprises at least one cannabinoid.
The difference between ‘808 and the claimed inventions is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).  Nor does it amount to statutory double patenting.
For the above reasons Claims 21 - 40 are not patentably distinct from claims 1 and 4 - 11 of U.S. Patent No. 11,084,770.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622